Citation Nr: 0208713	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  95-37 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include arteriosclerotic heart disease and 
hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945, and from February 1946 to December 1967.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1995 by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 1997 and July 
1999, the Board remanded this claim in order to obtain 
additional evidence and to address due process concerns.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  Hypertensive cardiovascular disease was not present in 
service.

3.  A cardiovascular disorder was initially manifested many 
years following the veteran's separation from active service, 
and is not shown to be related to that service.


CONCLUSION OF LAW

A cardiovascular disorder, to include arteriosclerotic heart 
disease and hypertensive vascular disease, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that a cardiovascular disorder is of 
service connection.  Such action was accomplished by means of 
the February 1995 rating decision by which service connection 
was first denied, by the Board's remands of July 1997 and 
July 1999, and by the Statement of the Case and Supplemental 
Statements of the Case issued thereafter.  These documents 
informed him of the relevant criteria, and evidence needed, 
by which service connection for his cardiovascular disorder 
could be established.  He was also notified of the 
information needed through letters from VA seeking additional 
evidence.  In view of these actions by VA, the Board finds 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

The Board in particular notes that several attempts were made 
by VA to obtain records pertaining to treatment the veteran 
alleged he received at Carswell Air Force Base in Fort Worth, 
Texas, between 1968 and 1984.  In August 1995 the RO wrote to 
Carswell Air Force Base Hospital requesting copies of the 
records referenced by the veteran; the letter was returned by 
the Postal Service with the notation "Not deliverable as 
addressed, unable to forward."  Handwritten on this envelope 
is the notation "Hospital Closed."  The RO later sought any 
such records from the National Personnel Records Center 
(NPRC), which subsequently indicated that no such records 
were found.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remands, by the 
request made to the NPRC for additional records, and by the 
various letters sent to the appellant and his representative.  
The Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  In particular, the Board finds 
that VA's duty to assist him was satisfied with regard to 
purported treatment accorded him at Carswell Air Force base 
between 1968 and 1984; as discussed above, VA sought, but was 
unable to obtain, any records pertaining to that treatment.  
The case is accordingly ready for review by the Board without 
prejudice to the appellant.  Bernard v. Brown, supra.

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Where a veteran served 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

In the instant case, the veteran claims that he currently has 
a cardiovascular disorder that is related to his active 
service.  He specifically alleges that his current problems 
began during service, and were manifested by elevated blood 
pressure readings and findings of hypertension.  After a 
review of the record, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim fails.

The veteran's service medical records show that his blood 
pressure, on separation from his first period of active 
service in December 1945, was recorded as 140/90; his 
cardiovascular system was evaluated as normal on examination.  
A report of medical examination dated in February 1950 shows 
that his blood pressure was recorded as 126/82.  A Grade I 
systolic murmur was noted, although his heart was found to 
exhibit no significant abnormalities.  A March 1951 medical 
examination shows that his blood pressure was recorded as 
126/88.  A medical record dated in May 1962 shows that he was 
seen with complaints of dizzy spells and periods of weakness 
during the prior three days.  His blood pressure was recorded 
as 170/110, with an impression of hypertension, probably 
essential, possible malignant hypertension.  This record also 
shows reclining blood pressures of 138/92 and 138/84 were 
recorded, and that "hypertension now unlikely."  Another 
medical record, dated one week later in May 1962, notes that 
blood pressure was recorded as 130/64, and that his heart was 
within normal limits; this record indicates impressions to 
include "No Hypertension" (emphasis in original).  The 
record includes comments that no real disability was found, 
and that the sensation reported by the veteran was not 
indicative of organic heart disease.  The report of his 
retirement medical examination, dated in May 1967, shows that 
his blood pressure was recorded as 120/80, and that his heart 
was clinically evaluated as normal.  This report does not 
indicate any inservice history of cardiac problems or 
hypertension.  A report of medical history prepared at that 
time shows that the veteran denied having, or ever having 
had, high or low blood pressure.

The post-service medical evidence first demonstrates the 
presence of cardiac problems in approximately 1982.  The 
report of an October 1994 VA examination shows that the 
veteran reported at that time that he had a history of 
hypertension treated since 1982, that in October 1984 he 
developed exertional angina, and that in 1985 he suffered an 
acute myocardial infarction that was followed by coronary 
artery bypass graft surgery.  Other medical records, dated in 
1994 and thereafter, also reference the presence of cardiac 
disease, and a history of treatment beginning in about 1984.  

At this point, it should be noted that while the veteran's 
blood pressure was the subject of examination and testing 
during service, the ultimate conclusion by the examiners was 
that he did not have hypertension at that time.  Turning to 
the post-service medical evidence, that evidence does not 
demonstrate the manifestation of a cardiac disorder prior to 
1982, even by history.  This places the onset of the 
veteran's cardiac disorder at least 14 years subsequent to 
his separation from service in December 1967.  In addition, 
the medical evidence does not show that the post-service 
manifestation of cardiac disability has been in any 
persuasive manner attributed to the veteran's service, to 
include any incident or event therein.  See 38 C.F.R. 
§ 3.303(d) (2001).  

The Board notes that the veteran has alleged that he was 
treated for high blood pressure and hypertension after 
service at Carswell Air Force Base.  However, notwithstanding 
repeated attempts by VA to secure records of any such 
treatment, no such evidence has been obtained.  In the 
absence of any records of that treatment, or collateral 
evidence thereof, the Board is unable to find that the 
veteran had hypertension prior to 1982.  It must be 
emphasized that he himself indicated, in 1994, that he first 
was accorded treatment for hypertension in 1982.

In support of his claim, the veteran submitted a statement, 
apparently dated in February 2001, in which his private 
physician indicated as follows:  "I have cared for [the 
veteran] in connection with his coronary artery 
disease....Records show he had a [blood pressure] of 170/110 in 
5/1962 but subsequent records either are not available or do 
not show [elevated blood pressure].  In my opinion, elevated 
[blood pressure] may well be related to the subsequent 
development of coronary artery disease as this is a known 
risk factor for [coronary artery disease]."  It must be 
noted, however, that this statement is somewhat speculative 
in nature as evidenced by the use of the phrase "may well be 
related".  Clearly, this would suggest that the physician 
was somewhat vague in his assessment as to the relationship 
of the blood pressure readings taken in service and the 
cardiovascular disease noted many years thereafter.  

In contrast is an opinion formulated by a VA examiner in June 
2001, following review of the veteran's records; it was noted 
by the examiner that the veteran indicated that he had been 
followed at Carswell Air Force Base for high blood pressure 
following his separation from service.  The examiner wrote as 
follows:  

"[The veteran] had one elevated blood 
pressure in the early 1960s followed by 
normal blood pressures for five years 
after that.  According to his records, he 
first developed sustained hypertension in 
1982 and had a myocardial infarction in 
1985.  The patient was in service from 
1941 to 1968.  In my opinion, his current 
high blood pressure and heart disease is 
not service connected.  I can find no 
evidence that he developed either of 
these while he was in the service...."

In brief, the preponderance of the medical evidence is 
against the veteran's claim for service connection for a 
cardiovascular disorder; the isolated incident of inservice 
elevated blood pressure has been deemed not to be associated 
with cardiovascular disability first shown many years after 
service.  The Board accordingly finds that the veteran's 
claim fails.


ORDER

Service connection for a cardiovascular disorder, to include 
arteriosclerotic heart disease and hypertensive vascular 
disease, is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

